222 S.E.2d 486 (1976)
28 N.C. App. 659
In re William M. NEATHERLY, Jr.
No. 7514DC809.
Court of Appeals of North Carolina.
March 3, 1976.
Atty. Gen. Rufus L. Edmisten by Associate Attorney Isaac T. Avery, III, Raleigh, for the State.
Elizabeth S. Petersen, Durham, for defendant-appellant.
BRITT, Judge.
G.S. 122-58.1 provides in pertinent part as follows: "Declaration of policy.It is the policy of the State that no person shall be committed to a mental health facility unless he is mentally ill or an inebriate and imminently dangerous to himself or others;. . .." (Emphasis added.)
G.S. 122-58.7(i) provides: "To support a commitment order, the court is required to find, by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and imminently dangerous to himself or others. The court shall record the facts which support its findings." (Emphasis added.)
*487 Assuming arguendo, that the court properly found that respondent was mentally ill, clearly it made insufficient findings showing that respondent was "imminently dangerous to himself and others". See In re Carter, 25 N.C.App. 442, 213 S.E.2d 409 (1975).
For lack of sufficient findings required by statute to support its validity, the judgment appealed from is
Reversed.
HEDRICK and MARTIN, JJ., concur.